Dismissed and Memorandum Opinion filed November 4, 2004








Dismissed and Memorandum Opinion filed November 4,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00810-CV
____________
 
KIM WILLIS,
Appellant
 
V.
 
VICTOR KIMMEL,
Appellee
 

 
On Appeal from the
151st District Court
Harris County,
Texas
Trial Court Cause No. 02‑53925
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order
granting summary judgment, signed May 20, 2004. 
Appellant filed a motion for new trial on June 17, 2004 and a notice of
appeal on August 16, 2004. 
Appellee filed a motion to dismiss the
appeal, claiming that the summary judgment is interlocutory because appellee=s counterclaims
against appellant are pending.  Appellant
agrees that the counterclaims remain pending and is unopposed to appellee=s motion.  The clerk=s record confirms
that the summary judgment is interlocutory. 





Absent a statutory exception, an appellate
court may not review an order that is not final.  Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex.2001).  An order is not
final for purposes of an appeal unless it actually disposes of every pending
claim.  Id. at 205. 
Accordingly, we grant appellee=s motion and order
this appeal dismissed.
 
PER CURIAM
 
Judgment
rendered and Memorandum Opinion filed November 4, 2004.
Panel consists
of Justices Yates, Edelman, and Guzman.